Citation Nr: 0921495	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  04-21 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability of the 
cervical spine, including degenerative changes, and 
disabilities of the shoulders to include as undiagnosed 
illnesses.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
training from February 1972 to June 1972, and on active duty 
from December 1990 to June 1991.  He had additional active 
service with the Mississippi National Guard and in the Army 
Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In May 2007, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript is in the 
record.  

In August 2007, the claim was remanded for further 
evidentiary development.  

During the pendency of the appeal, in a rating decision in 
March 2009, the RO granted service connection for hearing 
loss and tinnitus, and the claims are no longer in appellate 
status.  

In March 2009, the Veteran submitted additional evidence and 
waived the right to have the evidence initially considered by 
the RO.  

The claim is again REMANDED to the RO via the Appeals 
Management Center in Washington, DC. 

REMAND 

In its remand of August 2007, the Board directed that the 
Veteran be afforded a VA examination to determine whether any 
current disability of the cervical spine or shoulders is 
related to an incident in service, when the Veteran tripped 
and hurt his left shoulder.   

On a subsequent VA examination in November 2007, the VA 
examiner expressed the opinion that the Veteran's left 
shoulder and cervical spine disabilities were less likely 
than not related to the incident in service because an injury 
to the shoulder or neck as described by the Veteran was not 
documented in the service treatment records. 

The service treatment records, dated in April 1991, contain 
an entry that "shoulder films" revealed no fracture.  This 
along with the contemporaneous request for an X--ray of the 
left shoulder because the Veteran hurt his shoulder when he 
tripped establishes that the Veteran did at least injury his 
left shoulder.

As the opinion did not consider the significant facts in the 
case, the opinion is not adequate on the question of a 
medical nexus and further development is needed to ensure 
compliance with the Board's remand directive.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998). 

According the claim is REMANDED for the following action. 

1. Afford the Veteran a VA examination by 
a physician, who specializes in 
orthopaedic diseases, to determine 
whether is it more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), or less likely than not, 
probability of less than 50 percent) that 
any current disability of the cervical 
spine or of the shoulders was caused in 
April 1991 in service when the Veteran 
tripped and hurt his left shoulder, while 
escaping from a gasoline fire in which he 
was accidentally burned. 

The claims folder must be reviewed by the 
examiner.  



The significant facts of the case are 
summarized as follows: 

a). The service treatment records 
show that in April 1991, while 
stationed in Saudi Arabia, the 
Veteran suffered burns in a gasoline 
explosion, for which he treated and 
the burns have been service-
connected.  In April 1991, there is 
a request for an X-ray of the left 
shoulder because the Veteran hurt 
his shoulder when tripped.  There is 
also an entry in April 1991, which 
include a history of hurting a 
shoulder and complaints of decreased 
range of motion.  It was noted that 
"shoulder films" revealed no 
fracture. On separation examination, 
there was no finding history, or 
diagnosis of a neck or shoulder 
condition.

b). After service, in January 1995, 
the Veteran was prescribed a neck 
collar.  In March 2002, the Veteran 
complained of neck pain for 11 
years.  X-rays revealed degenerative 
changes in the cervical spine.  He 
was diagnosed with cervical 
spondylosis with facet atropathy and 
degenerative disc disease and 
myofascial pain.

c). On VA examination in August 
2003, the Veteran stated that he 
injured his neck and left shoulder 
during a gasoline explosion in April 
1991.  X-rays revealed degenerative 
changes of the cervical spine, as 
well as in the left and right 
acromioclavicular joints.  The 
diagnoses were strain of the neck 
and sprain of the right and left 
shoulders.   
d). In September 2007, the Veteran 
testified that during the in-service 
gasoline explosion he ran and fell 
landing on his shoulder and that he 
has had neck and shoulder pain ever 
since.

e). On VA examination in November 
2007, X-rays of the left shoulder 
were negative.  X-rays of the 
cervical spine revealed 
anterolisthesis at C4-5, and disc 
narrowing.  The diagnoses were left 
shoulder sprain and cervical spine 
sprain.  

In formulating the opinion, please 
explain the medical principles that are 
applied to the significant facts of the 
case to support the opinion. 

2. After the above development, 
adjudicate the claim.  If the benefit 
sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


___________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).






 Department of Veterans Affairs


